Citation Nr: 1144446	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for renal failure to include fluid in the legs and ankles, on a direct basis and as secondary to the service-connected organic personality syndrome and post traumatic encephalopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he developed renal failure as a result of his service-connected organic brain disability.  Specifically, he contends that he first had swelling of his legs during a 1961 hospitalization for treatment of a traumatic brain injury that resulted from an in-service motor vehicle accident.  He further contends that the swelling has continued since that time.

The Veteran underwent a VA examination in October 2008.  The report reflects the examiner's thorough review of the claims file, to include service treatment records concerning the Veteran's 1961 traumatic brain injury and post-service VA treatment records.  Following this review of the file and a physical examination of the Veteran, the examiner diagnosed nephrotic syndrome; chronic renal insufficiency, Stage V; and renal lithiasis.  The examiner acknowledged the Veteran's contention that he had swelling of his legs during the 1961 hospitalization but concluded that the Veteran's current renal condition was not caused by, or a result of, his in-service traumatic brain injury.  The examiner reasoned that there was no evidence of kidney disease, proteinuria, or swelling in the Veteran's legs and feet during service, to include the subsequent extensive hospitalizations and evaluations.  In this regard, the examiner noted that the Veteran did not report swelling in the legs until 1982, at which time he related that the symptoms had been present for two weeks.  

Significantly, however, the October 2008 report does not address whether the Veteran's service-connected organic brain disability aggravates his diagnosed renal condition, nor did the examiner consider the Veteran's reported continuity of symptoms.  [In this regard, the Board notes that the examiner did not consider a photograph that was reportedly taken during the 1970's or 1980's, which the Veteran claims shows him with a swollen foot.]  Accordingly, an opinion is needed to address these factors.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); & 71 Fed. Reg. 52744 (2006).

In addition, the Veteran contends that numerous post-service employment physicals conducted in the 1960's and 1970's found that he was "leaking too much protein."  It does not appear that the RO requested records from the Veteran's former employers.  Such relevant medical evidence (to the extent that it is available) must be secured and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms, procure copies of reports of employment examinations that the Veteran underwent from the time of his service discharge in 1962 to July 1982.  Associate any such available records with the claims file.  A copy of any negative response(s) should be included in the claims file.

2. Then, return the claims file to the examiner who conducted the October 2008 VA examination for a supplemental opinion.  If that examiner is not available, the Veteran should be scheduled for an appropriate VA examination to address the following inquiry.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50% probability or greater, that the Veteran's diagnosed kidney disability had its clinical onset in service or is otherwise related to active duty-to include the 1961 in-service car accident.  In answering this question, the examiner should address the Veteran's reports of swelling in his lower extremities since service.  

If the Veteran is found to have a chronic kidney disorder that did not originate in, and is not otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50% probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected organic personality syndrome and post traumatic encephalopathy.  [If the Veteran is found to have a chronic kidney disorder that is aggravated by this service-connected disability, the examiner should quantify the approximate degree of aggravation.]  A full and complete rationale for all opinions expressed is required.

3. Thereafter, readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

